[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE' PLAINTIFF'S MOTION FOR CONTEMPT AND DEFENDANT'S MOTION TO MODIFY FINANCIAL ORDERS, PENDENTE LITE
By Pendente Lite Stipulation, dated, approved and ordered by the Court on June 29, 1999 defendant Louis Ferraro was obligated to pay, inter alia, ". . . $900 biweekly to the plaintiff as contribution to the household expenses, provided, however that if [his] pay from the U.S. Postal Service is less than $900.00 . . ." he was obligated to ". . . turn over his entire paycheck in satisfaction of . . ." the order. At the time that the defendant agreed to this order he resided with plaintiff Judith Ferraro in the parties' marital residence. Also at that time he worked a part-time job in addition to holding full time employment at the United States Postal Service.
In July of 1999 defendant Louis Ferraro quit his part time employment which he felt that he was too stressed to continue. From time to time the defendant tendered less than the $900 figure and on some occasions he did not surrender his entire paycheck.
On August 9, 1999 the plaintiff filed a Motion to Adjudge Defendant in Contempt, Pendente Lite, for his alleged failure and refusal to make the $900 biweekly payment. This motion was not ruled upon.
On October 26, 1999 the plaintiff filed another Motion for Contempt in which she claimed that the defendant has failed and refused to pay the $900.00 biweekly amount. On December 13, 1999 plaintiff Judith Ferraro filed an Application for Relief from Abuse in which she alleged that the defendant behaved in a threateningly violent manner toward her. After considering the Application for Relief from Abuse, the Court on December 13, 1999 ordered the defendant removed from the marital premises. The defendant now resides with his father to whom he pays rent. On December 16, 1999 the defendant acting through attorney Joseph Chiarelli, filed a Motion to Modify Financial Orders PendenteLite, claiming that a substantial change in the financial situation of the parties warrants a reduction in the amount of his biweekly order.1
From the evidence and arguments presented in support of and in opposition to the pending motion for contempt and motion for modification, and after considering the decisional and statutory authorities relative to these matters, the Court finds that defendant Louis Ferraro has not willfully failed and refused to honor the June 29, 1999 order to pay $900 biweekly to the CT Page 1685 plaintiff. In this regard, the Court finds that it was the defendant's impression, based upon his discussion with his prior counsel that the plaintiff had acquiesed in receiving less than the $900 biweekly order. Furthermore, the Court finds that a substantial changes in circumstances has resulted from the fact that the defendant does not have the additional part-time employment, and that he has separate expenses not contemplated when he voluntarily agreed to the $900 biweekly order. It must also be noted that the plaintiff testified affirmatively to an increase in her income during the 1999 calendar year.
The Court finds that the changes in circumstances warrant a modification of the amount of pendente lite support for the plaintiff. For the foregoing reasons, plaintiff's Motion for Contempt, dated October 25, 1999, is denied, and defendant's Motion to Modify Financial Orders, Pendente Lite, dated December 16, 1999, is granted.
IT IS FURTHER ORDERED: that defendant Louis Ferraro shall pay to plaintiff Judith Ferraro $400.00 biweekly as alimony, pendentelite, commencing on February 11, 2000. This order is retroactive to December 16, 1999.2
Clarance J. Jones, Judge